DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braemig, US 6,286,867. 
Regarding claim 1, Braemig discloses a chassis brace, comprising: a body (22) having a first end (31) and a second end (30); a chassis structure abutment at said first end; and a body structure abutment at said second end (Fig. 2-4).
Regarding claim 2, Braemig discloses a first plurality of receivers (42) at said first end (31) and a second plurality (41) of receivers at said second end (30).
Regarding claim 3, Braemig discloses a first plurality of fasteners (33) held in said first plurality of receivers (42) and connecting said first end (31) to a chassis component (13).
Regarding claim 4, Braemig discloses a second plurality of fasteners (33) held in said second plurality of receivers (41) and connecting said second end (30) to a body component (24).

Regarding claim 8, Braemig discloses small offset rigid barrier (SORB) reinforcement assembly, comprising: a chassis component (13); a body component (24); and a chassis brace (22) having a first rigid connection to said chassis component and a second rigid connection to said body component.
Regarding claim 9, Braemig discloses said chassis brace (22) extends along a portion of a tire envelope of a vehicle rearward of said tire envelope (Fig. 1, 2).
Regarding claim 10, Braemig discloses said chassis brace includes a body having a chassis structure abutment at a first end (31) and a body structure abutment at a second end (30).
Regarding claim 11, Braemig discloses said body includes an arcuate contour (44) between said chassis structure abutment at said first end and said body structure abutment at said second end.
Regarding claim 12, Braemig discloses a first plurality of receivers (42) in said chassis structure abutment.
Regarding claim 13, Braemig discloses a second plurality of receivers (41) in said body structure abutment.
Regarding claim 14, Braemig discloses a first plurality of fasteners (33) received in said first plurality of receivers (42) and securing said chassis structure abutment to said chassis component.
Regarding claim 15, Braemig discloses a second plurality of fasteners (33) received in said second plurality of receivers (41) and securing said body structure abutment to said body component.
Regarding claim 16, Braemig discloses said chassis structure abutment engages a sub-frame (13) of said chassis.
Regarding claim 17, Braemig discloses said body structure abutment engages a body reinforcement (24) of said body whereby said chassis brace spans between said sub- frame and said body reinforcement behind said tire envelope (Fig. 1-4).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Braemig in view of Dandekar, US 8,480,130.
Braemig shows the body having a one piece body but does not show the body composed of a first C-channel shaped member and a second C-channel shaped member joined together.
Regarding claim 6, Dandekar teaches a chassis brace (96) comprising a first C-channel shaped member (106) and a second C-channel shaped member (100) joined together (Fig. 4).
Regarding claim 7, Dandekar teaches said first C-channel shaped member (106) includes a chassis structure abutment and said second C-channel shaped member (100) includes a body structure abutment (Fig. 4).
Regarding claim 18, Dandekar teaches a SORB reinforcement comprising a chassis structure abutment (106) wherein said chassis structure abutment is C-shaped in cross section (Fig. 4).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the chassis brace as shown by Braemig by providing the a first C-channel shaped member and a second C-channel shaped member joined together as taught by Dandekar, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177 (Bd. Pat. App. & Int. 1969).

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612